Citation Nr: 1401857	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to November 1972, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss and tinnitus were not present in service or until many years thereafter and are not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.303 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A June 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The December 2009 VA examination was adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The December 2009 VA examiner elicited from the Veteran comments concerning his situations of greatest hearing difficulty, which the Veteran identified as hearing conversations, causing him to frequently ask for things to be repeated.  The audiology examiner also conducted complete audiograms and word recognition testing.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not reflect that hearing loss for VA purposes was diagnosed at any time during his military service or within four years of his active duty service separation.  The hearing evaluations conducted at the December 1971 service enlistment examination, October 1972 service separation examination, and July 1976 periodic National Guard examination do not show clinical findings that satisfy the criteria for hearing loss at any threshold as defined by 38 C.F.R. § 3.385.  Significantly, the Veteran specifically denied experiencing decreased hearing acuity when he completed the December 1971 and July 1976 reports of medical history.

After service, a May 2001 private audiology evaluation reflected evidence of bilateral hearing loss for VA purposes at all five thresholds enumerated in 38 C.F.R. § 3.385.  Similarly, at the December 2009 VA examination, the Veteran reported that he had experienced tinnitus "for years;" the VA examiner noted the Veteran's report of in-service noise exposure as an indirect fire crewman in a mortar platoon, as well as post-service occupational noise exposure as a machinist for 36 years after service, and post-service recreational noise exposure through his hobby of hunting.  Bilateral hearing loss was diagnosed.

The preponderance of the competent and credible evidence of record shows that the Veteran's bilateral hearing loss is neither related to nor had its onset in service.  The December 2009 VA examiner opined that the Veteran's hearing loss was not caused by or a result of his in-service acoustic trauma; this opinion was based on the examiner's consideration of the Veteran's service treatment records, to include his National Guard examination report, as well as a demonstrated lack of threshold shift change between the first and last documented hearing tests; as well as the impact of the Veteran's civilian occupational and recreational noise exposure.  No other medical opinions of record address this nexus.  Finally, to the extent that the Veteran reports that he has had hearing loss since October 1972, his account is not credible.  As a threshold issue, both the October 1972 service separation examination, and July 1976 National Guard periodic examination document the Veteran's hearing as within normal limits for VA purposes.  Further, as the evidence does not show that he has received medical training to offer nexus opinions, as opposed to lay observations, as statements to the etiology of medical conditions like hearing loss (versus subjective observations of decreased hearing acuity which, again, do not rise to the level of hearing loss for VA purposes until 2001) are not within the purview of laypersons.  As such, his opinion is outweighed by the well-reasoned impression offered by the VA examiner.  As such, because the preponderance of the evidence is against the claim, service connection for hearing loss must be denied.

Tinnitus

The service treatment records do not reflect that the Veteran reported experiencing tinnitus during service or within four years of his active duty service separation; the December 1971 service enlistment examination, October 1972 service separation examination, and July 1976 periodic National Guard examination are devoid of notations of tinnitus.  Importantly, the Veteran specifically denied experiencing ear, nose, or throat trouble when he completed the December 1971 and July 1976 reports of medical history.  After service, the Veteran reported in his June 2009 claim for benefits that he had experienced tinnitus since October 1972.  At the December 2009 VA examination, he reported that he had experienced tinnitus "for years;" the VA examiner noted the Veteran's report of in-service noise exposure as an indirect fire crewman in a mortar platoon, as well as post-service occupational noise exposure as a machinist for 36 years after service, and post-service recreational noise exposure through his hobby of hunting.  As tinnitus is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative, a diagnosis of tinnitus is generally applied without further examination.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The preponderance of the competent and credible evidence of record, however, shows that the Veteran's tinnitus is neither related to nor had its onset in service.  The December 2009 VA examiner concluded that the Veteran's tinnitus was not caused by or a result of his in-service acoustic trauma, explaining that his service treatment records did not reflect notations of tinnitus, and that a significant degree of post-service occupational and recreational noise exposure.  No other medical opinions of record address this nexus.  Further, to the extent that the Veteran asserted in his June 2009 claim that he experienced tinnitus since service, this is contradicted by the July 1976 report of medical history wherein the Veteran denied experiencing problems with his ears.  This inconsistency calls into question the credibility of the Veteran's statements, especially in light of his vague report to the VA examiner as to the onset of the condition.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  Moreover, the Veteran's opinion linking his tinnitus to service is outweighed by the well-reasoned opinion of the VA examiner, who unlike the Veteran, is qualified through education, training and experience to provide a medical opinion addressing whether the Veteran's tinnitus is related to or had its onset in service.  Thus, because the preponderance of the evidence is against the claim, service connection for tinnitus must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


